EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Jeffs on August 2, 2022.
The application has been amended as follows: 

	1.	(currently amended)	 A reagent dispensing system, comprising:
a processing device configured to:
identify a particular test to be conducted;
identify a set of reagent dispensing cartridges housed within a module based on [[a]] the particular test to be conducted, wherein the set of reagent dispensing cartridges are grouped based on [[a]] the particular test to be conducted;
place the module in an in-line position where the reagent dispensing cartridges of the module are over a substrate to eject reagents onto the substrate; and
store other modules in an off-line position in a cartridge storage unit away from the substrate;
a data storage device coupled to the processing device;
a plurality of swappable reagent modules, each swappable reagent module comprising:
a plurality of reagent dispensing cartridges; and
a module frame coupling the reagent cartridges to one another,
wherein: 
a first reagent dispensing cartridge comprises a first reagent to be used during [[a]] the particular test to be conducted;
a second reagent dispensing cartridge comprises a second reagent to be used during the particular test to be conducted; [[and]]
the first reagent dispensing cartridge and the second reagent dispensing cartridge hold different amounts of respective reagents; and
the processing device is further configured to simultaneously deplete a reagent volume in each of the reagent dispensing cartridges upon termination of the particular test to be conducted


2.	(cancelled).

3.	(currently amended)	 The reagent dispensing system of claim 1, wherein the volumes of each reagent maintained in each of the dispensing cartridges are measured to be depleted upon termination of the particular test to be conducted and based on a test protocol.

4.	(currently amended)	 The reagent dispensing system of claim 1, wherein be depleted before an expiration date of the reagents 

5.	(currently amended) The reagent dispensing system of claim 1, comprising an automated module swap system to exchange a first module for a second module based on [[the]] a type of test protocol being conducted by the reagent dispensing system.

6.	(currently amended)	 The reagent dispensing system of claim 5, wherein swapping of the first and second modules is done based on the being conducted.

7.	(currently amended)	 The reagent dispensing system of claim 6, wherein the reagents maintained in each of the dispensing cartridges of the each of the first and second modules are selected based on the being conducted.

8.	(currently amended)	 A method, comprising: 
identifying a particular test to be conducted;
identifying a set of reagent dispensing cartridges housed within a module based on the particular test to be conducted, wherein: 
sets of reagent dispensing cartridges are grouped based on different particular tests to be conducted;
a first reagent dispensing cartridge comprises a first reagent to be used during [[a]] the particular test to be conducted;
a second reagent dispensing cartridge comprises a second reagent to be used during the particular test to be conducted; and
the first reagent dispensing cartridge and the second reagent dispensing cartridge hold different amounts of respective reagents;
identifying reagents within each reagent dispensing cartridge of the set
place the module in an in-line position within a reagent dispensing system where the reagent dispensing cartridges of the module are over a substrate to eject the first reagent and second reagent onto the substrate; 
simultaneously deplete a reagent volume in each of the reagent dispensing cartridges upon termination of the particular test to be conducted; and
store other modules in an off-line position in a cartridge storage unit away from the substrate.

9.	(currently amended)	 The method of claim 8, wherein the volumes of each of dispensable reagents maintained in each of the dispensing cartridges are measured to be depleted upon termination of the particular test to be conducted and based on a test protocol.

10.	(currently amended)	 The method of claim 8, wherein be depleted before an expiration date of the reagents 

11.	(previously presented) The method of claim 8, wherein the plurality of reagent dispensing cartridges are selected to be held within the reagent module based on a test protocol being conducted.

12.	(cancelled).

	13.	(currently amended)	 A computer program product for dispensing a reagent, comprising:
a computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor:
identify a particular test to be conducted;
identify a number of sets of reagent dispensing cartridges housed within a module, wherein:
sets of reagent dispensing cartridges are grouped based on different particular tests to be conducted; 
a first reagent dispensing cartridge comprises a first reagent to be used during [[a]] the particular test to be conducted;
a second reagent dispensing cartridge comprises a second reagent to be used during the particular test to be conducted; and
the first reagent dispensing cartridge and the second reagent dispensing cartridge different amounts of respective reagents;
place a first set of dispensing cartridges in an in-line position where the first set of dispensing cartridges are over a substrate to eject an amount of reagent fluid onto the substrate; 
store other modules in an off-line position in a cartridge storage unit away from the substrate; 
transport, via an automated module swap system, the first set of dispensing cartridges away from the in-line position; and
transport, via the automated module swap system, a second set of dispensing cartridges to the in-line position based on a type of test protocol conducted; 
simultaneously deplete a reagent volume in each of the dispensing cartridges upon termination of the particular test to be conducted



14.	(currently amended) The computer program product of claim 13, wherein the volumes of each of dispensable reagents maintained in each of the dispensing cartridges are measured to be depleted upon termination of the particular test to be conducted and based on a test protocol.

	15.	(currently amended)	 The computer program product of claim 13, wherein be depleted before an expiration date of the reagents 

	16.	(previously presented) The reagent dispensing system of claim 1, further comprising:
a wiping station to wipe off silicon die of the reagent dispensing cartridges; and
a capping station to cap each of the silicon die.

	17.	(previously presented) The reagent dispensing system of claim 16, wherein the wiping station and the capping station are formed on the module frame of a swappable reagent module.

	18.	(previously presented) The reagent dispensing system of claim 16, wherein the wiping station and the capping station are at an in-line position of the reagent dispensing system.

	19.	(previously presented) The reagent dispensing system of claim 18, wherein the wiping station and the capping station move toward a swappable reagent module which is in the in-line position to wipe and clean the plurality of reagent dispensing cartridges of the swappable reagent module.

	20.	(currently amended)	 The method of claim 8, further comprising scanning a barcode on a module frame to select the set of reagent dispensing cartridges housed within a module associated with the particular test to be conducted.

	21.	(previously presented) The reagent dispensing system of claim 1, further comprising a conveyance system to convey a substrate under a swappable reagent module that is in an in-line position.

	22.	(previously presented) The reagent dispensing system of claim 1, wherein the other modules in the off-line position are maintained in an environmentally controlled condition.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner believes Dudenhoefer et al., (US 2012/0051984) is the closest prior art.  Furthermore, the examiner agrees with applicant’s arguments that Dudenhoefer does not teach or fairly suggest all of the limitations in instant independent claims 1, 8, and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798